DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/733,588 filed on 09/04/2020.
         Claims 1-11 are pending in the application.

3.     Response to a Preliminary Amendment 
        With regard to Applicant's Remarks dated 09/04/2020: Preliminary amendment has been fully considered and is entered. Amendment to the specification, Abstract and claims have been fully considered and is entered. Claims 1-11 have been amended and claims 1-11 are pending in the application. 

Priority
4.        Acknowledgment is made of Applicant's claim for domestic priority to this application is a 371 of PCT/EP2019/055341 03/04/2019 which claims benefit of EPO 18159885.5 03/05/2018.

Information Disclosure Statement
5.     The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandeep et al. (NPL Publication: OBD_SecureAlert_ An Anomaly Detection System for Vehicles, hereinafter as “NPL”).
          Regarding Claim 1, NPL teaches a computer implemented security method operable with a communications network in a vehicle ([Abstract, page 1, left- hand column, lines 9-10, 17-21] describes modern vehicles are collection of various electronic control units (ECU) and ECU communicate with each other using controller area network (e.g. communication network) to make system more secure that can detect anomalous state), 
        the communications network communicatively connecting devices including sensors and actuators in the vehicle such that information provided by the sensors and states of the actuators are determinable by data communicated via the communications network ([page 1, left- hand column  lines 9-10, lines 17-25] describes modern vehicles are collection of various electronic control units (ECU) such as sensors, actuators and ECU communicate with each other using controller area network (e.g. communication network) and CAN 2.0 was adopted as standard for inter ECU communication and CAN messages provided by sensors and actuators is used by controller area network (e.g. communication network)), 
      the method comprising: defining a Markov decision process model for the vehicle ([page 1, right- hand column lines 27-28] describes CAN message data from different vehicles and used hidden Markov models (HMM) to generate a model (a Markov decision process model)), 
      the Markov decision process model specifying states of the vehicle and actions constituting transitions between the states ([page 3, left- hand column lines 22-23, page 3 right- hand column lines 35-42] describes use the model (the Markov decision process model) to predict if the vehicle state is normal or abnormal, at T1 speed is zero and the door is open (e.g. actions) and the model (the Markov decision process model) considering the movement of a vehicle (e.g. action) as a sequence of states which are dependent on its previous state, like Markov’s processes, for example a sequence of activities from T1 to T12, at T1 speed is zero and door is open , at speed T2 the door is closed and it starts moving), 
       wherein a state of the vehicle is indicated by information provided by one or more sensors and a state of one or more actuators, and an action corresponds to a change in at least one of the information provided by the one or more sensors or a change to the state of the one or more actuators ([page 3 Right- hand column lines 35-42, page 4 left -hand column lines 22-38] describes door sensors push data on the CAN bus at regular intervals like speed create vector containing inputs from door sensors and vector will then represent an observation vector Ot={Vt,1Vt,2…Vt,n} where Vt,1 is the value of ith component at time t, a sequence of activities from T1 to T12, at T1 speed is zero and door is open , at speed T2 the door is closed and it starts moving),
     each action having associated a probability of occurrence ([page 4 left- hand column lines 5-13] describes to create HMM model,  generate two sets of probabilities transition and emission probabilities, transition probabilities controls how a new state for example S(t) is chosen from the current state S(t-1))); 
    determining, by accessing data communicated via the communications network, a current state of the vehicle in the Markov decision process model ([page 1, left- hand column, lines 7-10] describes vehicles different components are sensors and actuators [page 4 right- hand column 3-14] describes convert the values from different components such as sensors and actuators into a sequence of observation vectors and observation vector and behavior of a vehicle interpreted data on CAN (e.g. communication network) bus determining a current state of the vehicle in the Model (e.g. Markov decision process model);
   accessing data communicated via the communications network ([page 4 right- hand column 3-14] describes by anomaly mean a sudden behavior of a vehicle interpreted from data on CAN (e.g. communication network) bus); 
     responsive to the accessed data indicating an action to change the current vehicle state to a new vehicle state, determining, from the Markov decision process model, a probability of the action ([page 3 right- hand column lines 37-42, page 4 right- hand column lines 12-23] describes convert the values from different components such as sensors and actuators into a sequence of observation vectors and ,and use sliding window for previous observation, once the sliding window is determined and use all observations in that sliding window, observation vector and behavior of a vehicle interpreted data on CAN (e.g. communication network) bus and determine the posterior probability of that sequence which indicating to change current state of vehicle to new state of vehicle e.g. from at speed of vehicle T1 is zero door is open (e.g. current state of vehicle)  and at speed T2 the door is closed and it starts moving (a new current state of )); 
       and responsive to a determination that the determined probability falls below a predetermined threshold probability, generating an indication that the vehicle state transition is anomalous ([page 4 right- hand column 3-11, lines 20-29] describes if the probability of any such sequence is below a predetermined threshold, based on the generated model (e.g. the Markov decision process model),it implies that probability of current state of observations is very low and hence identify it as an anomalous state).

       Regarding Claim 2, NPL teaches the method of claim 1, wherein the predetermined threshold probability is based on a set of all possible actions in the current vehicle state defined in the Markov decision process model and probabilities associated with each action in the set such that the predetermined threshold probability serves to identify relatively improbable actions ([page 4 right hand column 3-29] describes each of the observations would be a vector of different sensor values and it will generate a set of threshold probabilities associated with predetermined threshold probability correspond to each action in the current vehicle state in the Model (e.g. Markov decision process model) and threshold probability serves to identify it as anomalous state, detecting unsafe or uncertain state (e.g. improbable actions)).

     Regarding Claim 4, NPL teaches the method , wherein the Markov decision process model is defined empirically based on observation of vehicle states and actions in acceptable use ([page 3, right-hand column line 32-page 4 left-hand column line 13] describes used hidden Markov models to generate  a model (a Markov decision process model) and model is defined based on specific set of observation (e.g. empirically based on observation) of vehicle states and appropriate action in acceptable use). 

       Regarding claim 10, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used.

       Regarding claim 11, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sandeep et al. (NPL Publication: OBD_SecureAlert_ An Anomaly Detection System for Vehicles, hereinafter as “NPL”); and further in view of Chapman et al. (US 2008/0071465 A1, hereinafter as “Chapman”).
         Regarding Claim 3, NPL fails to teach the method of claim 2, wherein the predetermined threshold probability is a proportion of a mean probability for all actions in the set.
       However, Chapman teaches the method of claim 2, wherein the predetermined threshold probability is a proportion of a mean probability for all actions in the set ([paragraph 0086-0087, 0100-0101] describes predetermined threshold probability is proportional or relative likelihood of mean probability for all actions).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NPL to include  the predetermined threshold probability is a proportion of a mean probability for all actions in the set as taught by Chapman. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Chapman system in order to obtain data from vehicles ([paragraph 0010] in Chapman).

8.    Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sandeep et al. (NPL Publication: OBD_SecureAlert_ An Anomaly Detection System for Vehicles, hereinafter as “NPL”); and further in view of Wray et al. (US 2020/0097003 A1, hereinafter as “Wray”).
      Regarding Claim 5, NPL fails to teach the method of claim 1, wherein the Markov decision process model is defined by a reinforcement machine learning method based on observation of vehicle states and actions in acceptable use.
     However, Wray teaches the method of claim 1, wherein the Markov decision process model is defined by a reinforcement machine learning method based on observation of vehicle states and actions in acceptable use (paragraph 0163-0165] describes Markov decision process model is defined by a reinforcement machine learning method based on observation of vehicle states, observation probabilities, a reward function, or any combination thereof based on one or more modeled or observed events and vehicle control action).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NPL to include the Markov decision process model is defined by a reinforcement machine learning method based on observation of vehicle states and actions in acceptable use as taught by Wray. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Wray system in order to provide a Reinforcement Learning model which may be a learning model and which may model a distinct vehicle operational scenario ([paragraph 0163] in Wray).

9.   Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sandeep et al. (NPL Publication: OBD_SecureAlert_ An Anomaly Detection System for Vehicles, hereinafter as “NPL”); in view of Wray et al. (US 20200097003 A1, hereinafter as “Wray”); and further in view of Andri et al. (WO 2018028834 A1, hereinafter as “Andri”).
      Regarding Claim 6, NPL and Wray fails to teach the method of claim 5, wherein the reinforcement machine learning method is a Q-learning reinforcement method based on a predetermined definition of vehicle states and actions and using a reward function wherein actions leading to a desirable vehicle state or an acceptable vehicle state are attributed relatively greater reward so as to inform the Q-learning reinforcement method to assign relatively greater probabilities to actions with relatively greater rewards.
      However, Andri teaches the method of claim 5, wherein the reinforcement machine learning method is a Q-learning reinforcement method based on a predetermined definition of vehicle states and actions and using a reward function wherein actions leading to a desirable vehicle state or an acceptable vehicle state are attributed relatively greater reward so as to inform the Q-learning reinforcement method to assign relatively greater probabilities to actions with relatively greater rewards (page 37 line21-page 38 line 10] describes reinforcement machine learning method is a Q-learning reinforcement method based on definition of vehicle states and actions and using reward function and generating a reward based on at least one of a vehicle state, which are observed so as to use Q-learning reinforcement method to assign relatively greater rewards).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NPL/Wray to include reinforcement machine learning method is a Q-learning reinforcement method based on a predetermined definition of vehicle states and actions and using a reward function so as to inform the Q-learning reinforcement method to assign relatively greater probabilities to actions with relatively greater rewards as taught by Andri. One of ordinary skill in the art would be motivated to utilize the teachings of NPL/Wray in the Andri system in order to dynamically triggering and self-sufficient operated, automotive systems based on real-time capturing of vehicle telematics data for score-driven operations ([Abstract] in Andri).

10.   Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sandeep et al. (NPL Publication: OBD_SecureAlert_ An Anomaly Detection System for Vehicles, hereinafter as “NPL”); and further in view of Kamata et al. (JP 2009287624 A, hereinafter as “Kamata”)
      Regarding Claim 7, NPL fails to teach the method of claim 1 further comprising, responsive to the anomalous indication, precluding the transition of the vehicle to the new vehicle state by interrupting the action.
    However, Kamata teaches the method of claim 1 further comprising, responsive to the anomalous indication, precluding the transition of the vehicle to the new vehicle state by interrupting the action ([page 14 lines 15-29] describes change in the state of actuator and determining abnormality, preventing vehicle state change by interrupting the action of power transmission). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NPL to include responsive to the anomalous indication, precluding the transition of the vehicle to the new vehicle state by interrupting the action as taught by Kamata. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Kamata system in order to capable of accurately detecting abnormality in Vehicle ([Abstract] in Kamata).

      Regarding Claim 8, the combination of NPL and Kamata teaches the method of claim 7, wherein the action involves a change in the state of at least one actuator, and interrupting the action includes preventing the action by preventing a change of the state of the at least one actuator (Kamata: [page 12 lines 9-18, page 13 lines 22-27] describes change in the state of actuator interrupting the action of power transmission includes the engagement portion is prevented from moving, so the actuator drags the manual shaft (e.g. change of state of actuator)).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NPL to include the action involves a change in the state of at least one actuator, and interrupting the action includes preventing the action by preventing a change of the state of the at least one actuator as taught by Kamata. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Kamata system in order to controlling an actuator on the basis of a range change signal in Vehicle ([Abstract] in Kamata).
  
      Regarding Claim 9, the combination of NPL and Kamata teaches the method of claim 7, wherein the action arises from a change in the information provided by the one or more sensors, and interrupting the action includes forcing a transition of the vehicle state to a third vehicle state as a reactive state (NPL: [page 1, left-hand column lines 8-11, page 1 right-hand column lines 27-32] describes change in CAN message provided by sensor, preventing the action includes generating alarm and vehicle acting in response to alarm (e.g. reactive state)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Werner et al., US 2019/0185009 A1, the present invention relates in general to driver assistance components of a vehicle.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459              

/George C Neurauter, Jr./Primary Examiner, Art Unit 2459